DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Minseung Ahn (Reg. No. 76,611) on 9 February 2021 and 18 February 2021 and e-mail communication on 17 February 2021.  Claims 1, 7, 17 and 22-25 have been amended.  Claims 5, 6, 10-16 and 18-21 have been cancelled.  Claims 2-4, 8 and 9 were previously cancelled.  Claims 1, 7, 17 and 22-25 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an e-mail communication on 17 February 2021 from Minseung Ahn (Reg. No. 76,611) and telephonic interview on 18 February 2021 with Mr. Ahn.

The application has been amended as follows: 

Claims
1.  (Currently Amended)  A control device of a water purifier that dispenses hot water, the control device comprising: 
an input unit that receives, from a user, a command signal including information regarding a set temperature; and 
a controller that is configured to control the water purifier based on the command signal, 
wherein the controller is configured to: 
control power output of an induction heater that is configured to, based on the set temperature, heat water stored in a hot water tank of the water purifier to thereby generate hot water to be dispensed, 
control a temperature of the hot water dispensed by the water purifier based on the power output of the induction heater,

control the power output of the induction heater by controlling [[the]] a frequency or [[the]] a phase of AC power supplied to the induction heater, 
control the frequency or the phase of AC power applied to the induction heater based on a difference between a detected temperature of water introduced into the hot water tank and a detected temperature of the hot water dispensed from the hot water tank compared to a preset difference reference, and




2-6. (Canceled) 

7. (Currently Amended)  A water purifier comprising: 
an input unit that receives, from a user, a command signal including information regarding a set temperature;
an inlet part through which purified water is introduced; 
a hot water tank that is configured to store water introduced through the inlet part; 
a flow rate valve positioned at an upstream of the hot water tank and configured to adjust a flow rate of water introduced to the hot water tank, the flow rate valve being configured to control a flow channel that is configured to supply purified water from a filter to the hot water tank;

a water dispense part that is configured to dispense the hot water stored in the hot water tank; and
a control device that is configured to:
control power output of the induction heater based on the set temperature, 
control a temperature of the hot water dispensed by the water dispense part based on the power output of the induction heater,

control the power output of the induction heater by controlling [[the]] a frequency or [[the]] a phase of AC power supplied to the induction heater, 
control the frequency or the phase of AC power applied to the induction heater based on a difference between a detected temperature of water introduced into the hot water tank and a detected temperature of the hot water dispensed from the hot water tank compared to a preset difference reference, and
adjust an angle of the flow rate valve



8-16. (Canceled) 

17. (Currently Amended)  A control method of a water purifier, the control method comprising: 
receiving a command signal including information regarding a set temperature;
receiving purified water; 
storing the purified water in a hot water tank of the water purifier
water purifier includes a heating unit that is configured to heat water stored in the hot water tank based on the set temperature and that includes an induction heater; 
controlling power output of the heating unit by controlling [[the]] a frequency or [[the]] a phase of AC power supplied to the heating unit; 
based on the power output of the heating unit, controlling a temperature of hot water dispensed from the hot water tank; 
dispensing the hot water from the hot water tank;
controlling the frequency or the phase of AC power applied to the induction heater based on a difference between a detected temperature of water introduced into the hot water tank and a detected temperature of the hot water dispensed from the hot water tank compared to a preset difference reference; and




18-21. (Canceled) 

22. (Currently Amended)  The control device of claim 1, wherein the controller is configured to:
adjust [[the]] a flow rate of water introduced to the hot water tank based on the difference between the detected temperature of water introduced into the hot water tank and the detected temperature of the hot water dispensed from the hot water tank.

23. (Currently Amended)  The control device of claim 1, wherein the controller is configured to:
detect a flow rate of water introduced to the hot water tank; 
based on the detected flow rate of water introduced to the hot water tank, calculate the angle of the flow rate valve relative to ground and a control value of the flow rate valve; and
the detected flow rate of water introduced to the hot water tank or an amount of water stored in the hot water tank. 

24. (Currently Amended)  The water purifier of claim 7, wherein the control device is configured to:
detect a flow rate of water introduced to the hot water tank; 
based on the detected flow rate of water introduced to the hot water tank, calculate the angle of the flow rate valve relative to ground and a control value of the flow rate valve; and
control the angle of the flow rate valve based on the detected flow rate of water introduced to the hot water tank or an amount of water stored in the hot water tank.

25. (Currently Amended)  The control method of claim 17, further comprising:
detecting a flow rate of water introduced to the hot water tank; 
based on the detected flow rate of water introduced to the hot water tank, calculating the angle of the flow rate valve relative to ground and a control value of the flow rate valve; and
controlling the angle of the flow rate valve based on [[a]] the detected flow rate of water introduced to the hot water tank or an amount of water stored in the hot water tank.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
WIPO Publications, U.S. Patent Publications and U.S. Patents; e.g. WIPO Publication No. WO 2006/101326 discloses an apparatus and method for controlling temperature of a hot and cold water purifier; U.S. Patent Publication No. 2018/0279423 A1 discloses a method for managing an induction heating system that comprises an electrically conducting load and an inverter circuit; and U.S. Patent No. 4,880,535 discloses a water supply station with reservoirs connected in series for receiving and storing potable water or the like under different temperature conditions.

However, none of the prior art of record, alone or in combination, expressly or fairly suggest the combination of the specifics of a control device of a water purifier, and a respective water purifier and control method thereof, configured to control a frequency or phase of AC power applied to an induction heater based on a difference between a detected temperature of water introduced into a hot water tank and a detected temperature of a hot water dispensed from the hot water tank compared to a preset difference reference thereby controlling the temperature of hot water dispensed by the water purifier based on power output.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to water dispensers and water purifiers. 

U.S. Patent Publication No. 2012/0224838 A1 discloses a warm water supply device and warm water supply method for instantaneously supplying warm water used in a home bidet or a water purifier.

U.S. Patent Publication No. 2018/0002153 A1 discloses a water dispenser and a control method for a water dispenser.

U.S. Patent Publication No. 2019/0329168 A1 discloses a water purifier and a flow rate control method therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117